RESPONSE TO AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Amendments to the specification and claims 1, 2, 3, 5, 6, and 7, filed on 29 October 2021, have been entered in the above-identified application.  Claims 1-10 are pending.

WITHDRAWN REJECTIONS
The objection to the abstract, made of record on page 3, paragraph 5 of the office action mailed 04 August 2021 have been withdrawn due to Applicant’s amendment in the response filed 29 October 2021.

The 35 U.S.C. § 112(b) rejection of claims 2 and 7-10, made of record on page 3, paragraph 8 of the office action mailed 04 August 2021 has been withdrawn due to Applicant’s amendment and argument in the response filed 29 October 2021.  The remarks describing the meaning of “tensile strain at strength” are persuasive and clarify the record.
The 35 U.S.C. § 103 rejection of claims 1, 5, and 6 as over Aihara (U.S. Pub. 2005/0031822), made of record on page 8, paragraph 14 of the office action mailed 04 

NEW AND REPEATED REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) and (2) as being anticipated by Iwase (WO 2016/133012 A1) as evidenced by EP 3,778,032 A1 and by Breton (U.S. Pat. 6,649,682).  U.S. Pat. 10,717,223 was relied upon as the translation of Iwase.
The applied reference has a common inventor and assignee with the instant application.  Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by:  (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with  35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject 
Regarding claims 1-3 and 7, Iwase describes a film laminate including at least a base layer and a heat seal layer each containing a thermoplastic resin, see col. 6, lines 26-32.  Table 1 teaches “PP1” which is homopolypropylene with trade name NOVATEC PP MA4, and “CA1” which is calcium carbonate with trade name SOFTON #1800 and “TIO” which is rutile titanium dioxide with trade name TIPAQUE CR-60, see col. 34-35.  These materials are used in the examples shown in Table 2 in col. 35-36.  This is the same polypropylene and calcium carbonate and titanium dioxide used in the examples of the present specification, see Tables 1-2 on pp. 54-55 of the instant specification.  Accordingly, films made from these same materials will necessarily have a tensile strength in one direction and tensile strength in an orthogonal direction within the range specified in Claim 1, and have a tensile strain at strength in one direction and a tensile strain at strength in an orthogonal direction within the range specified in claim 2.  
The Examiner notes that the claimed tensile strength and tensile strain at strength properties are a property of the film structure and composition.  Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established.  “Products of identical chemical composition can not have mutually exclusive properties."  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP § 2112.01.

Iwase also teaches including a fine filler in the base or intermediate layers, see description at col. 19, lines 53-62, col. 11 line 35 through col. 12 line 29, and examples in Table 2.  In particular, Examples 12 and 15 each use a base layer of 73 wt. % PP1, 22 wt. % of CA1, and 5 wt. % of TIO (shown as “TIC” in the table heading).  
The density of the thermoplastic resin film is disclosed to be most preferably in the range of 0.7 to 0.85 g/cm3, see col. 29, lines 20-39.  Examples 12 and 15 have densities of 0.86 and 0.85 g/cm3, respectively, see Table 2 at col. 37-38.  EP ‘032 provides evidence that the density of SOFTON 1800 calcium carbonate (used as CA1 in Iwase) is 2.7 g/cm3, see p. 17, [0143].  Breton provides evidence that the density of titanium dioxide is 4.3 g/cm3, see col. 6, lines 30-37.  Thus, a film containing 73 wt. % PP1, 22 wt. % CA1, and 5 wt. % TIO will have a density of about 1.05 g/cm3.1
Assuming equally thick layers, the mass of the base layer in Examples 12 and 15 will be higher than that of the intermediate layer due to the presence of the 22% calcium carbonate and 5% titanium dioxide additives which are minimally present (only 1% 3 is heavier than an equally thick relatively unfilled intermediate layer with a density of about 0.85 g/cm3 resulting in a mass occupancy of the base layer being about 0.553.2  Thus the mass occupancy of the base layer is within the claimed range of 0.55 to 0.95 based on the weight of all film layers as claimed.  If the base layer is thicker than the intermediate layer, then the mass occupancy of the base layer is correspondingly larger.
Regarding claims 4 and 8, Iwase teaches that the base layer may be composed of a plurality of layers, see col. 22 lines 17-30.  The example layer constructions shown at col. 22 lines 17-30 include those in which the outermost layer is uniaxially stretched.
Regarding claims 5 and 9, Iwase teaches that the laminate is taken up by a winder, see Example 1 at col. 39, lines 10-15.  Thus the film is wound into a roll.  The direction of tensile strength and tensile strain at strength property measurements is necessarily a longitudinal direction.
Regarding claims 6 and 10, Iwase also teaches that the heat seal layer is an adhesive layer, see col. 14, lines 25-30.  The adhesive layer may be adhered to a plastic container, see col. 15, lines 52-62.  This reads on a pressure-sensitive adhesive layer as claimed.


RESPONSE TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed 29 October 2021 regarding the 35 U.S.C. § 102 rejection of claims 1-10 of record over Iwase (WO 2016/133012 A1) have been carefully considered but are deemed unpersuasive.
Applicant argues on pp. 10-11 of the remarks that Iwase is silent regarding the claimed mass occupancy range.  The Examiner is not persuaded, as such a mass occupancy value necessarily derives from the disclosed layers and their compositions.  The Examiner has more fully calculated the mass occupancy of the base layer above using the densities of the specific polymer and additives used.
As for the resulting advantages of a laminate film having the claimed mass occupancy range of the base layer, detailed by applicant on pp. 10-11 of the remarks, such In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., easier cuttability, improved linear cuttability) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's argument regarding advantages of the present claimed mass occupancy range, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Furthermore, the mass of a layer depends on the quantity and composition of materials which comprise the layer.  Stretching the layer will affect various properties but will not affect the mass of the resulting stretched layer.  Thus comparing the mass of a stretched layer or unstretched layer does not affect the resulting mass occupancy value.
Accordingly, this 35 U.S.C. § 102 rejection is maintained.


Conclusion
All claims are rejected.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R WALSHON whose telephone number is (571)270-5592.  The examiner can normally be reached on Monday to Friday from 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/Scott R. Walshon/           Primary Examiner, Art Unit 1759                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Sample calculation: 100 grams of film contains 73 g of PP1 with a density of about 0.85 g/cm3 and thus the resin takes up 73 g / 0.85 g/cm3 = 85.9 cm3 of volume.   22 g of calcium carbonate with a density of 2.7 g/cm3 takes up 22g / 2.7 g/cm3 = 8.1 cm3 of volume.  5 g of titanium dioxide with a density of 4.3 g/cm3 takes up 5 g / 4.3 g/cm3 = 1.2 cm3 of volume.  The total volume is about 85.9 + 8.1 + 1.2 = 95.2 cm3 for an average density of 100g / 95.2 cm3 = 1.05 g/cm3.
        2 Sample calculation: A 10 micron thick film with a density of 1.05 g/cm3 has a basis weight of 1.05 mg/cm2.  A 10 micron thick film with a density of 0.85 g/cm3 has a basis weight of 0.85 mg/cm2.  The total weight is thus 1.90 mg per square centimeter of film, and the base layer comprises 1.05 / 1.90 = .553 weight fraction of the laminate.